UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION
UNITED STATES OF AMERICA
v. Case No. 8:93-CR-158-T-27TGW
HENRY FRANCIS
/
ORDER

BEFORE THE COURT is Defendant’s Motion for Sentence Reduction Under the First
Step Act of 2018 (Dkt. 407) and the United States’ Response in Opposition (Dkt. 408). United
States Probation submitted its Memorandum recommending Defendant is eligible for a sentence
reduction under Section 404 of the First Step Act (Dkt. 402).! Upon consideration, Defendant’s
Motion for Sentence Reduction Under the First Step Act of 2018 (Dkt. 407) is DENIED.

Defendant stands convicted of conspiracy to possess with intent to distribute 50 grams or
more of cocaine base and a quantity of cocaine (Count One), distribution of crack cocaine (Counts
Three and Four), possession with intent to distribute crack cocaine (Count Five) and possession
with intent to distribute cocaine (Count Six) (Dkt. 179). He was sentenced to concurrent terms of
262 months on Counts One, Three, Four and Five, and a concurrent term of 240 months on Count
Six, followed by concurrent 5 year terms of supervised release on each count (Id.).

The Fair Sentencing Act, enacted August 3, 2010, amended 21 U.S.C. §§ 841(b)(1) and
960(b) to reduce the sentencing disparity between crack and powder cocaine. Fair Sentencing Act
of 2010, Pub. L. No. 111-220, 124 Stat. 2372. United States v. Harris, No. 19-13014, 2020 WL

1158671 (11th Cir. Mar. 10, 2020). Section 404 of the First Step Act, Pub. L. No. 115-391, made

 

' While Defendant completed the sentence in this case (Dkt. 385), he is serving a consecutive term of
imprisonment in Case No. 8:93-cr-304-T-23TGW.
retroactive the reduction in statutory penalties modified by the Fair Sentencing Act. See First Step
Act of 2018, Pub. L. No. 115-391, § 404(b) (2018).

It is undisputed that Defendant is otherwise eligible for a sentence reduction under the First
Step Act as to Counts One, Three, Four and Five, since those offenses are “covered offenses” under
the First Step Act and the statutory penalties for those offenses were modified by the FSA?
However, Count Six is not a “covered offense,” since it involved cocaine rather than cocaine base.
Accordingly, the court is not authorized to reduce the sentence on Count Six. See United States v.
Pubien, No. 19-12078, 2020 WL 897402, at *2 (11th Cir. Feb. 25, 2020).

Notwithstanding his eligibility for a sentence reduction under the First Step Act on Counts
One, Three, Four and Five, I exercise my discretion under Section 404(b) not to reduce his
sentence. The First Step Act authorizes, but does not require, the court to “impose a reduced
sentence as if sections 2 and 3 of the Fair Sentencing Act ... were in effect at the time the covered
offense was committed.” § 404(b). Section 404(c) expressly states that “[nJothing in this section
shall be construed to require a court to reduce any sentence pursuant to this section.”

After considering the factors in 18 U.S.C. § 3553(a), including Defendant’s conduct while
in prison, I find that a sentence reduction is not warranted. His offenses were serious, as he was
held accountable for more than 412 grams of cocaine base and more than 186 grams of cocaine
(Dkt. 402)). When arrested, he was armed with a 9 mm handgun (PSR, § 19). His guidelines were
enhanced for obstruction of justice for conspiring to arrange the killing of the informant, arresting

agent and prosecutor, and arranging for a false alibi defense (Id., J] 13-15). The need to reflect the

 

2 In accordance with the Omnibus Order (Case No. 8:19-mc-10-T-23), the United States Probation Office
submitted a memorandum confirming Defendant’s eligibility for a sentence reduction under the First Step Act, and an
amended guidelines range of 135-168 months (Dkt. 402).
seriousness of the offense, promote respect for the law, promote deterrence and protect the public
all mitigate against a reduced sentence.

Alternatively, since his sentence has been served and he is currently serving a life sentence
without a release date, his motion under the First Step Act is moot. He has not carried his burden
of showing “some ongoing collateral consequence that is traceable to the challenged portion of the
sentence and likely to be redressed by a favorable judicial decision.” United States v. Juvenile
Male, 564 U.S. 932, 936 (2001). The only undischarged portions of his sentence are the terms of
supervised release, which would not begin to run until he is released. But he will never be released
from his life sentence, and therefore will never serve those terms of supervision. See United States
v. Rodriquez-Berrios, 573 F.3d 55, 60 n.1 (1 Cir. 2009). The possibility that his life sentence
could be reduced is too speculative to preserve jurisdiction.

Defendant’s pro se Motion Under Section 404 of the First Step Act, etc. for a sentence
reduction (Dkt. 400) is DENIED as moot.

&
DONE AND ORDERED this lo day of March, 2020.

      

S D. WHITTEMORE
ted States District Judge

Copies to: Counsel of Record, Defendant. U.S. Probation
